Dismissed and Opinion filed June 12, 2003








Dismissed and Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00576-CR
____________
 
EULOGIO GARCIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No.
 931,953
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to burglary of a habitation
on January 3, 2003.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to three years= confinement in the Texas Department of Corrections B Institutional Division.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 12, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).